                              yAs- Hi A cA
                                               \A                 K 'S
                                   c a\ , X)\\} \a\


                                                                         Ca a          '.




                                  o?          iV - ' .




                               l lo      ' D tfViG                 -e    i-io /?\                '

  r\\rA          f\     !Sfw-\e-r                                       > / \\       \l ./3
                                                                                 \f>
D         .fi.

\ j \ i      p\gfAA f                   - i r i xi           -lA Ag n            o |- ?f AMKi

 Px fhPWA                    ¦ fA/y
                                               -ri    3
 iV r n
-t*                                                       / A.A    A fA/T/       "                   o Y Kli A
  aA.                                                1A                       - l AA
                                          V
                 q
             >r *-        a\       -t Afcf-f A-iA             o                  V          Cv A,lov      V-

             Af. 14 A Pa. ogr- rA                          S.a          .F tyA r ij f-/;

                                              ia ivA . -F                pm      . R /l
                  5 • \
                 AS.A Fl A PC. yft                                               i     -     l   f

      VM '            -A yAf* A          AlA /                             aa xa             .
